474 F.Supp.2d 1357 (2007)
In re CERTAINTEED CORP. ROOFING SHINGLE PRODUCTS LIABILITY LITIGATION
No. MDL 1817.
Judicial Panel on Multidistrict Litigation.
February 15, 2007.
Before WM. TERRELL HODGES,[*] Chairman, D. LOWELL JENSEN,[*] J. FREDERICK MOTZ, ROBERT L. MILLER, Jr., KATHRYN H. VRATIL, DAVID R. HANSEN and ANTHONY J. SCIRICA, Judges of the Panel.

TRANSFER ORDER
J. FREDERICK MOTZ, Acting Chairman.
This litigation currently consists of two actions in the Eastern District of Pennsylvania and one action each in the Northern District of Illinois, Southern District of Iowa, Western District of Kentucky, Eastern District of Michigan, District of Minnesota, and Western District of Wisconsin as listed on Schedule A.[1] Before the Panel is a motion, pursuant to 28 U.S.C. § 1407, brought by plaintiff in one Eastern District of Pennsylvania action for coordinated or consolidated pretrial proceedings of these actions in the Eastern District of Pennsylvania. Common defendant CertainTeed Corp. (CertainTeed) supports the motion for transfer. Plaintiffs in the second *1358 Eastern District of Pennsylvania action also support the motion, but, in the event the Panel should decline to, order transfer to the Eastern District of Pennsylvania, also suggest the Southern District of Iowa or the District of Minnesota as an appropriate transferee district.
On the basis of the papers filed and hearing session held, the Panel finds that these eight actions involve common questions of fact, and that centralization of the actions under Section 1407 in the Eastern District of Pennsylvania will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. The MDL-1817 actions are overlapping putative class actions brought on behalf of owners of buildings with allegedly defective roofing shingles manufactured, warranted, and distributed by CertainTeed. Plaintiffs assert claims of negligence and products liability, among other causes of action, arising from the affected roofing shingles and the resultant property damage alleged. Centralization under Section 1407 is necessary in order to eliminate duplicative discovery; prevent inconsistent pretrial rulings, particularly with respect to issues of class certification; and conserve the resources of the parties, their counsel and the judiciary.
Given the agreement of all moving and responding parties to transfer under Section 1407 to the Eastern District of Pennsylvania, this district stands out as an appropriate transferee forum for this litigation. This district encompasses the headquarters of the common defendant and its business unit responsible for shingle products, while two of the eight actions, both of which are putative nationwide class actions, are already pending there before one judge. Centralization in this forum also permits the Panel to effect the Section 1407 assignment to an experienced transferee judge who can steer this litigation on a steady and expeditious course.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Eastern District of Pennsylvania are transferred to the Eastern District of Pennsylvania and, with the consent of that court, assigned to the Honorable Louis H. Pollak for coordinated or consolidated pretrial proceedings with the actions pending there and listed on Schedule A.

SCHEDULE A
MDL-1817  In re CertainTeed Corp. Roofing Shingle Products Liability Litigation
Northern District of Illinois

Dawn Lynn Johnson v. CertainTeed Corp., C.A. No. 1:06-4864
Southern District of Iowa

Dean Conrad v. CertainTeed Corp., C.A. No. 4:06-420
Western District of Kentucky

Tina Fitzner v. CertainTeed Corp., C.A. No. 3:06-488
Eastern District of Michigan

David Butz, et al. v. CertainTeed Corp., C.A. No. 2:06-14357
District of Minnesota

Gerald Brenden, et al. v. CertainTeed Corp., C.A. No. 0:06-3579
Eastern District of Pennsylvania

Catherine Barrett v. CertainTeed Corp., C.A. No. 2:06-4117

Roger Dunker, et al. v. CertainTeed Corp., C.A. No. 2:06-4243

*1359 Western District of Wisconsin


Nancy Hollis, et al. v. CertainTeed Corp., C.A. No. 3:06-525
NOTES
[*]  Judges Hodges and Jensen took no part in the decision of this matter.
[1]  The Panel has been notified of five related actions. In light of the Panel's disposition of this docket, these actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).